 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT HANRAHAN,                                  No. 2:19-cv-0641 TLN KJN P
12                       Petitioner,
13           v.                                         ORDER TO SHOW CAUSE
14    L.J. ODDO,
15                       Respondent.
16

17          Petitioner is a federal prisoner, proceeding without counsel. Petitioner filed a petition for

18   writ of habeas corpus under 28 U.S.C. § 2241 in the Middle District of Pennsylvania, where he is

19   incarcerated. Petitioner was sentenced on September 29, 2014, in the Eastern District of

20   California, to 375 months in federal prison, to run concurrently with the 13-year state sentence he

21   was then serving, and argues that the sentencing judge intended petitioner to receive credit toward

22   the service of his federal sentence starting on November 12, 2006. (ECF No. 1.) Petitioner

23   requested that the court grant a nunc pro tunc designation and credit his federal sentence as

24   beginning on November 12, 2006. (ECF No. 1 at 5-6.) Respondent filed a response, arguing that

25   the petition should be denied because the Bureau of Prisons cannot provide the credit sought

26   without an amendment ordering a U.S.S.G. § 5G1.3(b) adjustment. In the alternative, respondent

27   argued the case should be transferred to the sentencing court. On April 16, 2019, the district

28   court in Pennsylvania transferred the case to the Eastern District of California.
                                                        1
 1             On September 27, 2019, in petitioner’s federal criminal case, the government filed a

 2   motion to correct petitioner’s sentence under Rule 36 of the Federal Rules of Criminal Procedure.

 3   United States v. Hanrahan, No. 2:11-cr-0119 WBS KJN (E.D. Cal.). (ECF No. 328.) In its

 4   motion, the government stated: “The Guidelines-based request to correct Hanrahan’s sentence is

 5   through U.S.S.G. § 5G1.3(b) while the procedural mechanism is through Rule 36 in order to

 6   amend the judgment.” No. 2:11-cr-0119 WBS KJN (ECF No. 328 at 2.) The requested amended

 7   judgment reducing petitioner’s sentence by “7 years, 5 months, and 17 days” would “effectuate

 8   the intent of the parties and carry out the purpose of the Court’s sentence,” and “is consistent

 9   [with] the position taken by the United States in response to Hanrahan’s § 2241 petition seeking

10   sentence credit.” No. 2:11-cr-0119 WBS KJN (ECF No. 328 at 2.)

11             On October 31, 2019, petitioner’s overall sentence was reduced to 286 months, 17 days,

12   correcting the previous judgment and commitment order listing 375 months in prison.” Id. (ECF

13   No. 337). On November 8, 2019, an amended judgment was entered accordingly. Id. (ECF No.

14   339.)

15             Because the sentencing court provided petitioner with the relief requested in this action, it

16   appears this action should be dismissed as moot. Petitioner is provided an opportunity to show

17   cause why this case should not be dismissed as moot, or he may request that this action be

18   voluntarily dismissed. Failure to respond to this order will result in a recommendation that this

19   action be dismissed as moot.

20             Therefore, IT IS HEREBY ORDERED that within fourteen days, petitioner shall show
21   cause why this case should not be dismissed as moot or, in the alternative, he may request that

22   this action be voluntarily dismissed.

23   Dated: December 12, 2019

24

25

26   /hanr0641.osc

27

28
                                                          2
